The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 30, 2015

                                     No. 04-14-00256-CR

                                         Jeffrey LEE,
                                           Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR6806
                       Honorable Raymond Angelini, Judge Presiding


                                       ORDER
        Appellant’s brief was originally due on November 24, 2014. Appellant’s appointed
counsel, Mr. Edward F. Shaughnessy, III, has been granted two extensions of time in which to
file appellant’s brief, the latest until January 28, 2015. On January 29, 2015, Mr. Shaughnessy
requested a third extension of time until February 27, 2015. The motion is GRANTED, and it is
ORDERED that Mr. Shaughnessy file appellant’s brief no later than February 27, 2015. NO
FURTHER EXTENSIONS WILL BE GRANTED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court